t c memo united_states tax_court estate of therodore c chemodurow deceased gail c williams executor petitioner v commissioner of internal revenue respondent docket no filed date r has moved for a partial summary adjudication that the value of certain real and personal_property is includable in the gross_estate p avers that the property is not so includable because the decedent sold it to his daughter prior to his death relying on two state court actions finding no sale to the daughter r argues that the doctrine_of collateral_estoppel or issue preclusion precludes such a finding we agree with r that p is estopped from litigating ownership of the property p having set forth no other basis for p’s assignments of errors partial summary adjudication in r’s favor is appropriate held r’s motion for partial summary_judgment shall be granted and the value of the property is includable in the gross_estate -- - dudley m lang and r wicks stephens ii for petitioner frederick j lockhart jr for respondent memorandum opinion halpern judge this case involves the federal estate_tax the decedent is theodore c chemodurow sometimes theodore by notice_of_deficiency dated date the notice respondent determined a deficiency in federal estate_tax of dollar_figure an addition_to_tax for failure_to_file tax_return of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 the case is before us on respondent’s motion for partial summary_judgment the motion petitioner objects unless otherwise noted all section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background motion for summary_judgment a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there 1s no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b a summary_judgment may be made upon part of the legal issues in controversy see rule a grounds respondent asks for summary adjudication in his favor that at the time of decedent’s death decedent had an interest in certain real and personal_property sometimes the property the value of which by virtue of such interest is includable in the gross_estate respondent’s grounds are that the ownership of the property was previously litigated by gail c williams sometimes gail or ms williams individually and as personal representative of decedent’s estate and that a final_determination was reached adverse to ms williams’ position as executor in the instant case which affords respondent the defense of collateral_estoppel and precludes petitioner from relitigating ownership of the property facts on which we rely in support of the motion respondent has filed the declaration of frederick j lockhart jr respondent’s attorney in this case the lockhart declaration attached to the lockhart declaration is a copy of the united_states estate and generation-skipping_transfer_tax return form_706 the form_706 filed on account of decedent’s death and copies of various documents filed in two state court actions which we detail infra in support of petitioner’s opposition to the motion petitioner has filed the declaration of ms williams the q4e- williams declaration we rely on those declarations to the extent that they are undisputed in particular we rely on the form_706 and state court documents attached to the lockhart declaration since their authenticity has not been disputed by petitioner we also rely on two attachments to the motion which petitioner also relies on finally we rely on certain uncontested averments in the pleadings ’ principally the facts on which we rely to decide the motions are as follows decedent decedent died on date his domicile at the time of his death was in yellowstone county montana bxecutor ms williams nee chemodurow personal representative of the estate of decedent signed the petition her address as shown in the petition is in bozeman montana form_706 schedule a to the form_706 schedule a is a schedule requiring a description of all real_estate owned by the decedent the following item is described on schedule a acres in gallatin county montana near bozeman the subdivision land schedule a does not include any description of approximately ' in petitioner’s memorandum of law in opposition to the motion petitioner states petitioner’s reliance on the protest of petitioner filed herein the record contains no such document nor does petitioner’s counsel’s cover letter dated date enclosing various documents for filing contain reference to any such document - acres of ranch land adjacent to the subdivision land and constituting the greater part of what was known as the abagail ranch the abagail ranch there is no accompanying schedule to the form_706 that describes certain personal equipment used in connection with the abagail ranch the ranch equipment notice among the adjustments giving rise to respondent’s determination_of_a_deficiency in federal estate_tax are adjustments increasing the value of the gross_estate for the value of the abagail ranch and the ranch equipment respondent made those adjustments on the basis that decedent owned the abagail ranch and the ranch equipment on the date of his death petition among petitioner’s assignments of error in the petition are the following a the commissioner erroneously determined that the gross_estate includes the value of the land improvements and water rights of the real_property known as the abagail ranch which real_property was sold to the decedent’s daughter on date b the commissioner erroneously determined that such sale to the decedent’s daughter was null and void e the commissioner erroneously determined that the gross_estate includes the value of farm machinery and equipment which was sold to the decedent’s daughter on or before date -- - among the facts upon which petitioner bases the assignments of error are the following on date decedent sold the abagail ranch to his daughter gail chemodureau from date until date title to the abagail ranch remained in the names of decedent and his wife on date decedent and his wife executed and delivered a warranty deed conveying abagail ranch to gail because of a minor error in such deed decedent and his wife executed and delivered a corrected warranty deed dated date gail is the true owner of the abagail ranch the abagail ranch is not an asset of the estate and its value is not properly included in the gross_estate for estate_tax purposes in conjunction with formalizing the sale of the abagail ranch to gail decedent executed and delivered to gail a general assignment of all farm equipment and machinery located at the abagail ranch consequently gail is the true owner of the equipment it is not an asset of the estate and its value is not properly included in the gross_estate for estate_tax purposes state court actions relevant to this proceeding are two actions brought in the montana bighteenth judicial district_court gallatin county montana the state court the first action is styled cyndi jakubek and paul jakubek plaintiffs vs gail suzann chemodureau aka gail williams individually and in her capacity as personal representative of the estate of theodore chemodurow defendants cause no dv cause no dv cause no dv was initiated by complaint the second amended complaint and demand - for jury trial in cause no dv second amended complaint is dated date ms williams answered and made a counterclaim the answer and counterclaim the second action is styled gatl suzann chemodureau williams plaintiff vs georgia daria hohensee cynthia jakubek paul jakubek the heirs et al defendants cause no dv cause no dv cause no was initiated by complaint filed date the complaint a cross-complaint the cross-complaint was brought in cause no dv styled georgia daria hohensee plaintiff vs gail suzann chemodureau et al defendants cause no dv involves several causes of action based upon agreements plaintiffs claim they entered into with decedent including an agreement entitled livestock agreement the livestock agreement among the averments made by plaintiffs in support of their causes of action are that by the livestock agreement decedent had a leased the abagail ranch to them and b agreed to provide and maintain necessary equipment ie the ranch equipment for ranch operations and ms williams individually and as a personal representative of decedent’s estate had breached those agreements among the counts in ms williams’ counterclaim are counts alleging that plaintiffs are unlawfully in possession of and have refused to return to ms williams the ranch equipment in cause no dv ms williams averred that she was the sole owner of the abagail ranch and sought to quiet her title --- - as against the claims of the identified defendants and others among defendants identified in the complaint are the heirs and devisees of decedent with respect to unidentified defendants the complaint avers that there might be persons unknown to ms williams claiming or who might claim an interest in the abagail ranch adverse to her interest as the fee simple holder of the title to the property the complaint states that each and all of the identified defendants as well as any unknown persons are without any right title estate or interest in or lien or encumbrance upon the property abagail ranch and therefore have no valid estate right title or interest in or to or lien or encumbrance upon the property or any portion thereof by the cross-complaint cross-complainant set forth a cause of action against ms williams individually and in her capacity as personal representative of the estate of decedent for specific performance of a land transaction involving the abagail ranch cause nos and were consolidated and a nonjury trial was held in each from july through date in cause no and on november and in cause no on date in connection with cause no the state court issued its findings_of_fact conclusions of law and order the cause no report together with attendant judgment the judgment in cause no two conclusions --- - reached by the state court were that the abagail ranch was property includable in the probate_estate of decedent and that ms williams held title to the ranch in constructive trust for the estate of decedent among the conclusions of law reached by the state court were the following the first issue to be resolved is ownership of the abagail ranch gail claims to have purchased the ranch in from theodore there was no evidence presented that theodore agreed to sell the ranch to gail in or that he considered the ranch sold to gail in fact the evidence demonstrated that he considered the ranch as his own as reflected in his correspondence with musser and the will gail presented no evidence of payment for the ranch - no checks credit card bills or any other written evidence of payment to theodore from to the date of trial the court concludes that gail did not purchase any portion of the abagail ranch at any time gail also claims that she acquired the abagail ranch in by virtue of the claimed payments over the years in support of this claim gail produced two deeds describing the identical portion of the abagail ranch and both from theodore and his wife bette to gail - one dated date and the other date x x the deeds were ostensibly introduced at trial to reflect a transfer of ownership to gail in gail admitted that the august deed was defective and had to be redone with the december deed the august and date deeds both indicate that all of the consideration had been provided but gail admitted that at the time of theodore’s death date she owed theodore as much as dollar_figure-sdollar_figure there was no credible_evidence that gail provided theodore with any consideration for any portion of the abagail ranch at any time it was within gail’s ability to produce some documentary_evidence reflecting any payment for the ranch if it existed in light of this absence of what should have been available evidence the court concludes that no payments were ever made to theodore by gail for any portion of the abagail ranch in addition there was nothing in theodore’s tax_return prepared at -- - gail’s direction or any of his other tax returns introduced at trial that reflected any payments from gail to theodore for the abagail ranch the court concludes that gail provided no monetary consideration for the abagail ranch as claimed by gail the court also concludes that love and affection between theodore and gail if any is not considered valuable consideration for the conveyance baker nat bank v lestar mont p 2d without consideration and absent a gift theory the attempt to transfer ownership of the abagail ranch to gail in is void eliason v bliason mont p 2d with regards to a gift theory there was no evidence presented at trial that the attempted transfer from theodore to gail in was intended to be a gift in order for there to be a valid inter_vivos gift theodore must have had donative_intent state board_of equalization v cole mont p 2d gail did not argue in her pleadings or at the time of trial that theodore ever intended to gift her any portion of the ranch rather she said she was to pay for it and theodore intended to sell it to her because there was no consideration provided by gail for the ranch and gift is not an issue in this case the court concludes that the august and date deeds are null void and subject_to cancellation bliason mont pincite in light of the fact that there was no valid transfer to gail and no gift that portion of the abagail ranch subject_to the guiet title action should be a part of the estate of theodore chemodurow gail may have title to the property by virtue of one of two deeds but as a matter of equity gail holds title to the property in constructive trust for the estate of theodore chemodurow in this case gail is subject_to an equitable duty to convey it to the estate until such time as all of theodore’s affairs are settled and the probate_court permits her to distribute the estate according to theodore’s last will to permit gail to keep the ranch without having paid for it would unjustly enrich her at the expense of georgia the jakubeks and perhaps other creditors including the irs who are looking to the estate to satisfy theodore’s outstanding obligations debts and judgments this conclusion does not preclude gail from acquiring an interest in the abagail ranch per theodore’s last will if appropriate once this case and the probate of theodore’s estate have been resolved consequently the court concludes that portion of the abagail ranch that gail seeks to quiet title is held in constructive trust for the estate of theodore chemodurow except as discussed below it is for the probate_court to determine what if any portion of the abagail ranch should be transferred to gail under theodore’s last will the judgment in cause no incorporated the order paragraphs from the cause no report among the order paragraphs incorporated was the following gail williams’ request to quiet title in that portion of the abagail ranch identified in the complaint is denied and said property is now held by gail williams in constructive trust for the benefit of the estate of theodore chemodurow the judgment in cause no and likewise the judgment in cause no see infra inclusive of incorporated order in cause no only became final as a result of a stipulation to dismiss appeal and cross appeal with prejudice dated date and the order of the state court approving the dismissal dated date notices of satisfaction of judgment were filed and the state court declined to dismiss the judgments also on date in connection with cause no the state court issued its findings_of_fact conclusions of -- law an attendant judgment was issued on date the judgment in cause no one conclusion reached by the state court was that the ranch equipment was includable in the probate_estate of decedent among the findings_of_fact made by the state court were the following the parties decedent and the jakubeks negotiated drafted and signed a livestock agreement the livestock agreement in date the jakubeks also contend that gail breached the agreement the livestock agreement by refusing to provide necessary machinery and equipment to operate the ranch and maintain a cow calf operation the necessary machinery and equipment at issue was a ranch truck and ranch tractor under the livestock agreement theodore specifically agreed to provide and maintain necessary equipment for ranch operation cattle pasture and hay ground to provide animal health for cows and their calves to include veterinary services vaccines and supplies pasture hay straw and feed supplements as for the truck gail initially promised to make the payments on the truck and tractor p ex later she claimed that she could not make the payments because the estate was without the funds later still she claimed that she was not responsible for making the payments on the truck because the truck was sold to abagail ranch inc and there was no such entity she also claimed she did not need to make payments on the truck because of a claimed forged signature on the sales documents nevertheless she demanded that the truck be returned to her as an asset of the estate and claimed to own the tractor as of date gail claimed to have purchased the ranch machinery in august of and produced a document which she claimed reflected the transfer from theodore including the tractor yet there was nothing presented at trial to indicate that she paid anything for the machinery the transfer document submitted by gail consists of three pages the final two being prepared by cyndi cyndi testified that the two final pages had not been prepared until late september or early october of this is supported by def ex 509c which is the third page of def ex 509b except with a date of date at the bottom gail’s claim that def ex 509b was created on or before date is inconsistent with the date on def ex 5o09c and cyndi’s testimony as for the unlawful possession of the truck and machinery and equipment gail at first claimed the personal_property belonged to the estate and then they belonged to her in accordance with an assignment dated date theodore however still considered the property his as late as september of because he gave paul the back hoe to use as a trade in an item that gail claims was transferred to her in august among the conclusions of law reached by the state court were the following the livestock agreement is a valid contract as all essential elements to a contract are present namely identifiable parties capable of contracting their consent lawful object and consideration mca klawitter v dettmann mont p 2d as reflected in the livestock agreement the intent of the parties was to make it binding upon their respective heirs personal_representatives and assigns theodore’s last will and testament also instructs his personal representative to pay all debts pl ex the livestock agreement is binding upon gail as theodore’s personal representative see baker v berger mont p 2d as personal representative of the estate gail breached the livestock agreement by refusing to pay any of the expenses of the cattle letting the truck and tractor be repossessed and not replacing the same and i111 attempting to evict the jakubeks from the property in early the judgment in cause no included among others the following order judgment is hereby entered against gail williams individually and in her capacity as personal representative of the estate of theodore chemodurow and in favor of cyndi and paul jakubek on each and every counterclaim brought by ms williams in dv discussion i introduction the federal estate_tax is imposed on the transfer of the taxable_estate see sec_2001 the value of the taxable_estate is derived from the value of the gross_estate see sec_2051 the value of the gross_estate includes the value of all property to the extent of the decedent’s interest therein at the time of his death see sec_2033 we look to state law to interpret interests and rights see 70_tc_397 a402 cf 317_us_154 as relevant to this proceeding petitioner assigned error to respondent’s determinations that at the time of his death decedent had an interest in the abagail ranch and the ranch equipment in support of those assignments petitioner averred that prior to decedent’s death decedent had sold or otherwise transferred the property to ms williams who at the time of -- - decedent’s death was the true owner of the property petitioner avers no other facts that would support the assignments of error therefore if petitioner is estopped from claiming that prior to decedent’s death decedent had sold or otherwise transferred the property to ms williams petitioner has raised no factual issue with respect to the assignments of error and we may resolve those assignments as a matter of law il the doctrine_of issue preclusion the doctrine_of issue preclusion or collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n issue preclusion is a judicially created equitable doctrine the purposes of which are to protect parties from unnecessary and redundant litigation to conserve judicial resources and to foster certainty in and reliance on judicial action see eg id pincite 627_f2d_996 9th cir in 90_tc_162 affd 904_f2d_525 9th cir we set forth the following five conditions that must be satisfied -- - prior to application of issue preclusion in the context of a factual dispute the peck requirements the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted even if the peck requirements are satisfied however we have broad discretion to determine when issue preclusion should apply and we may refuse to apply it where for instance it is to be applied offensively and the party against whom it is to be applied had little incentive to defend in the first action or where the second action affords the party procedural opportunities unavailable in the first action that could readily cause a different result see 439_us_322 see also 84_tc_137 in considering respondent’s position that preclusive effect attaches to the findings of the state court we inquire whether the courts of montana would accord such findings preclusive effect see u s c sec the records and judicial proceedings of a state shall have the same full faith and credit in every court within the united_states as they have in the courts of the state from which they are taken 456_us_461 congress has specifically required all federal courts to give preclusive effect to state-court judgments whenever the courts of the state from which the judgments emerged would do so quoting 449_us_90 103_tc_501 the doctrine_of collateral_estoppel is recognized in the courts of montana e g rafanelli v dale p 2d mont the doctrine_of collateral_estoppel bars a party against whom the claim is asserted or a party in privity with the earlier party from relitigating an issue which has been decided ina different cause of action the supreme court of montana applies a three-part test to determine whether collateral_estoppel bars litigation was the issue decided in the prior adjudication identical with the one presented in the action in guestion was there a final judgment on the merits was the party against whom the plea is asserted a party in privity with a party to the prior litigation see id pincite although the three-part test applied by the supreme court of montana does not specifically recognize the fourth and fifth peck requirements actual litigation of an issue whose resolution was essential to prior case and no change in controlling facts and applicable legal -- - rules we believe that those requirements are inherent in montana’s three-part test since the parties have couched their arguments in terms of the peck requirements we shall respond accordingly til discussion a issue preclusion the abagail ranch cause no is an action brought by ms williams to guiet title to the abagail ranch such actions are provided for by mont code ann ch quieting title to real_property in pertinent part mont code ann sec provides quiet title action authorized an action may be brought by any person claiming title to real_estate against any person or persons both known and unknown who claim or may claim any right title estate or interest therein or lien or encumbrance thereon adverse to plaintiff’s ownership for the purpose of determining such claim or possible claim and quieting the title to said real_estate in pertinent part mont code ann sec provides the court in which such action is tried shall have jurisdiction to make a complete adjudication of the title to the lands named in the complaint including jurisdiction to direct d the doing of any act of a personal nature necessary to give effect to the rights of the respective parties to such action as the same may be adjudicated by the court among the parties defendant in cause no are the heirs and devisees of decedent and all other persons known or unknown claiming an interest in the abagail ranch among ms williams’ prayers for relief is the following that it be decreed and adjudged by this court that the defendants and each and all of them have no right title estate or interest in or to or lien or encumbrance upon the abagail ranch and that the plaintiff is the sole and lawful owner thereof in fee simple absolute by and through good and valid title thereto the state court determined that notwithstanding that title to the abagail ranch may have appeared in the name of ms williams any title she held was held in constructive trust for the estate of decedent in particular the state court found gail did not purchase any portion of the abagail ranch at any time based on that finding the state court concluded that for lack of consideration ‘ t he attempt to transfer ownership of the abagail ranch to gail in is void and the august and date deeds are null void and subject_to cancellation the state court also concluded t hat portion of the abagail ranch that gail seeks to quiet title is held in constructive trust for the estate of decedent the state court’s findings and conclusions of law directly contradict the state court imposed the following duty upon gail gail is subject_to an equitable duty to convey it the abagail ranch to the estate until such time as all of decedent’s affairs are settled and the probate_court permits her to distribute the estate according to decedent’s last will - - ms williams’ averments in the complaint that plaintiff is the sole owner of the property abagail ranch and plaintiff has obtained her ownership rights in the property by operation of law and warranty deed ms williams’ prayers for relief including the prayer set forth above were denied moreover the state court’s findings and conclusions of law directly contradict petitioner’s averments in this case on date x decedent sold the abagail ranch to his daughter gail chemodureau and gail is the true owner of the abagail ranch respondent has satisfied the first of the peck requirements the identical issue was decided in the first suit cause no as is raised here viz whether decedent sold the abagail ranch to ms williams respondent has also satisfied the fourth of the peck requirements ownership of the abagail ranch was actually litigated and the answer to that question was essential to the result in the first suit cause no ie that ms williams held the abagail ranch only as a constructive trustee for the benefit of the estate of decedent the judgment in cause no was entered became final and was satisfied petitioner has failed to show that the controlling facts or applicable law have changed since those events occurred thus respondent has satisfied the second and fifth peck requirements since petitioner does not challenge the third peck requirement viz whether petitioner is a party or --- - in privity to a party to the prior judgment we conclude that it is satisfied respondent has therefore satisfied all of the peck reguirements the ranch kgquipment in cause no plaintiffs claimed that by the livestock agreement decedent leased to them the abagail ranch and in connection with that lease agreed to provide and maintain the ranch equipment for their use the state court found that the livestock agreement was a valid contract and the intent of the parties to the livestock contract was to make it binding on their respective heirs personal_representatives and assigns including ms williams as decedent’s personal representative plaintiffs claimed that ms williams individually and as personal representative of the estate of decedent had breached the livestock agreement specifically that provision of the agreement by which decedent agreed to provide and maintain the ranch equipment for plaintiffs’ use in the answer and counterclaim ms williams averred that she owned the ranch equipment she prayed for a judgment on her counterclaim that among other things the plaintiffs return to the defendant the possession of the truck and tractor and other farm and ranch equipment unlawfully held by the plaintiffs the state court found that with respect to the ranch equipment t here was nothing presented at trial to indicate that she ms williams paid anything for the -- - machinery the state court entered judgment against ms williams and in favor of the plaintiffs on every count in her counterclaim for substantially the same reasons as with the abagail ranch we conclude that the peck requirements are satisfied with respect to the ranch equipment issues of fact were decided by the state court following a trial the state court rejected ms williams’ claim that she rather than the estate owned the ranch equipment that is the same issue before us resolution of that issue was essential to the outcome reached by the state court the judgment in cause no was entered became final and was satisfied petitioner has failed to show that the controlling facts or applicable law have changed since those events occurred petitioner does not question whether petitioner is a party or in privity to a party to the prior judgment respondent has therefore satisfied all of the peck requirements exercise of discretion petitioner argues that we should exercise our discretion to preclude respondent’s claim of estoppel first petitioner argues that ms williams did not have the incentive to defend vigorously the issue of ownership of the abagail ranch in the state court in the williams declaration ms williams states dv was a quiet title action which i commenced for the sole purpose of removing as a lien against the - - abagail ranch a mortgage securing a note held by georgia hohensee at no time during the trial of the consolidated montana cases did i ever believe that i was litigating title to the abagail ranch in any manner which was intended to put at issue as against the whole world that i was the owner of the ranch based upon my agreement with my father to purchase the ranch and my subsequent payments therefor x petitioner claims the worst possible outcome of the action for gail williams was that a seven acres of an almost acre ranch would go to georgia’s estate b the jakubeks would indeed have a valid lease that would soon expire and c her guiet title action would be denied because of this none of these possible outcomes are particularly onerous petitioner ignores that in cause no the caption to the complaint the caption includes as defendants all persons known or unknown claiming or who might claim any right title estate or interest or lien or encumbrance upon the real_property described in the complaint abagail ranch or any portion thereof adverse to plaintiff’s ownership or any cloud on plaintiff’s title thereto whether such claim or possible claim be present or contingent including any of dower inchoate or accrued petitioner’s claim that cause no was limited to determining ms williams’ rights as against only the estate of georgia hohensee is belied by the caption and averments of the complaint moreover mont code ann sec provides -- - if the plaintiff shall desire to obtain a complete adjudication of the title to the real_estate described in the complaint he may name as defendants all known persons who assert or who might assert any claim and may join as defendants all persons unknown who might make any such claim by adding in the caption of the complaint in such action the words and all other persons unknown claiming or who might claim any right title estate or interest in or lien or encumbrance upon the real_property described in the complaint adverse to plaintiff’s ownership or any cloud upon plaintiff’s title thereto whether such claim or possible claim be present or contingent the caption contains language substantially identical to that set forth in mont code ann sec moreover mont code ann sec quoted supra establishes the jurisdiction of the trial_court to make a complete adjudication of the title to the abagail ranch we cannot escape the conclusion that by filing the complaint ms williams placed at risk her interest in the abagail ranch as against all parties known and unknown certainly the state court recognized that cause no involved rights other than those asserted by the estate of georgia hohensee and the jakubeks the state court found to permit gail to keep the ranch without having paid for it would unjustly enrich her at the expense of georgia the jakubeks and perhaps other creditors including the irs who are looking to the estate to satisfy theodore’s outstanding obligations debts and judgments ms williams instigated cause no and initially she set the boundaries of the controversy which brought into question her ownership of the abagail ranch as - - against not only the estate of georgia hohensee and the jakubeks but also anyone else claiming an interest in the property petitioner has failed to prove that ms williams did not have the incentive vigorously to defend her ownership of the abagail ranch second petitioner argues that petitioner has better procedural opportunities in this court than ms williams had in the state court in the williams declaration she states during the trial of the consolidated montana cases the court refused to admit important evidence which i believe supported my ownership of the abagail ranch as i understood it the reason for the refusal to admit the supporting evidence was that my attorney in this action had failed to produce that evidence during the discovery stage of the cases because he thought it was unnecessary in cause no the state court found at trial gail produced an alleged agreement with theodore for the abagail ranch and lot dated in august of the agreement for the acres was not listed on gail’s list of exhibits in the pretrial order nor was it identified by gail in her answers to the discovery requests gail marked the putative agreement for the acres as def ex in dv and it was refused but another agreement for land in the subdivision had been admitted as def ex 510a in dv gail switched the exhibit labels on the exhibits and attempted to introduce the acre agreement as def ex 510a the acre agreement was again rejected while the court eventually admitted the document on other grounds the court does not find this late discovered acres agreement to be a credible or authentic document or one of which the defendants in dv had adequate notice therefore the court considers it of no consequence we assume that the document referred to in the court’s finding is the document petitioner refers to the short answer - - is that it was admitted into evidence in cause no contrary to petitioner’s claim the state court’s extensive findings_of_fact in cause nos and reveal that ms williams was afforded a full and fair opportunity to present all evidence in support of her various claims we shall not exercise our discretion to preclude respondent’s claim of estoppel b conclusion petitioner is precluded from claiming that prior to decedent’s death decedent had sold or otherwise transferred the property to ms williams iv summary_judgment as stated petitioner has raised no factual issue with respect to the assignments of error other than that prior to his death decedent had sold or otherwise transferred the property to ms williams petitioner is precluded from making such a showing petitioner has not questioned the application of sec_2033 or any other provision of the federal estate_tax petitioner therefore is left with no basis for assigning error to respondent’s determination_of_a_deficiency based on the inclusion of the value of the property in the gross_estate petitioner’s assignments of error in that regard are therefore without merit we shall grant the motion an appropriate order will be issued
